DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 3/31/2020 has been fully considered and is attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zurowski et al. (US 8,837,140 – hereinafter, “Zurowski”).
With respect to claim 1, Zurowski teaches (In Figs 1-2, 5) a heat dissipation structure of a heat generating component (24) that is mounted on a wiring substrate (26) housed in an interior of a chassis (12) of an electronic equipment, the heat dissipation structure comprising: a heat conductive plate (36) arranged in the interior of the chassis (See Fig 1), the heat conductive plate including a heat receiving connecting part  (40) thermally connected to the heat generating component (See Fig 2) and a heat dissipation connecting part (Upwardly curved portion of 36 on the right side of Fig 2) thermally connected to the chassis (The upwardly curved portion of 36 is thermally connected to external wall 16 of the chassis); and an air cooling fan (32) that generates cooling air for cooling the heat conductive plate in the interior of the chassis, wherein the heat conductive plate further includes (i) a first heat dissipation area (See Fig A below) from which heat is dissipated by flowing the cooling air generated by the air cooling fan along a surface of the plate (See Fig 2) and (ii) a second heat dissipation area (See Fig A below) that is bent and extends from the first heat dissipation area so as to cross an advancing direction of the cooling air that flows along the surface of the plate at the first heat dissipation area (See Fig 2), and from which heat is dissipated by receiving the cooling air that has flown along the surface of plate at the first heat dissipation area (See Fig 2, air flow along the horizontal portion of 36 and then along and up the upwardly bent portion of 36 and then exits the chassis).



    PNG
    media_image1.png
    349
    501
    media_image1.png
    Greyscale

With respect to claim 2, Zurowski further teaches that the heat dissipation connecting part is bent and extends from the second heat dissipation area, and is surface connected to the chassis (36 is bent and connects to chassis portion 20, see Fig 1).
With respect to claim 3, Zurowski further teaches that the first heat dissipation area is formed in a duct shape (See Fig A above), and a duct passage through which the cooling air flows is formed inside the first heat dissipation area (See Fig A above, see also Figs 1-2).
With respect to claim 4, Zurowski further teaches that the first heat dissipation area is formed in the duct shape by combining the first heat dissipation area (Fig A above) with an internal chassis plate (44) that is arranged above the first heat dissipation area in the interior of the chassis (See Fig 1, see also Fig A above).


With respect to claim 9, Zurowski further teaches that the second heat dissipation area (Fig A above) extends from a position corresponding to a downstream end side of the duct passage in the first heat dissipation area (See Fig A above).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0011330; US 7,961,471; US 7,561,428; US 8,254,128; US 5,694,294 all further disclose similar devices.                                                                                                    





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.